Citation Nr: 0710173	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for bilateral hearing loss has 
been received; and, if so, whether the reopened claim should 
be granted. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from October 1961 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

By way of background, the Board notes that, in an unappealed 
April 2003 rating decision, the RO, inter alia, denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The current appeal comes before the Board from a RO 
rating decision of November 2004 that declined to reopen the 
claim on the basis that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for bilateral hearing loss.

The Board points that the April 2005 statement of the case 
(SOC), appears to reflect that the RO reopened the veteran's 
claim for service connection for bilateral hearing loss and 
denied it on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002).

The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection, on the merits, is addressed 
in the remand following the order; that matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify                                                          



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In April 2003, the RO denied service connection for 
bilateral hearing loss based on a finding that the claimed 
disorder was not shown by the evidence of record.  The 
veteran was notified of the RO's action but did not appeal.

3.  Evidence received since the April 2003 RO decision 
includes evidence that was not previously before agency 
adjudicators and is not cumulative and redundant; because the 
evidence shows clinical findings of bilateral hearing loss 
and assertions and evidence as to nexus, it relates to an 
unestablished fact necessary to substantiate, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 2003 denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's April 2003 RO denial 
is new and material, and the criteria for reopening the claim 
for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and subsequent case law, the United States Court 
of Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
(Regulations implementing the VCAA also include a new 
definition of new and material evidence.  The new definition 
applies only to claims to reopen filed on or after August 29, 
2001 and, as the instant petition to reopen was filed in June 
2004, it applies here.)

In this case, given the Board's favorable disposition of the 
petition to reopen, the Board finds that all notification and 
development action needed to resolve this aspect of the 
appeal has been accomplished.  

II. Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

In an April 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The denial was based primarily upon a 
determination that the evidence of record did not show a 
clinical diagnosis of the claimed disability.  Although 
notified of the RO's determination, the appellant did not 
appeal; hence, the decision became become final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§  3.104, 20,302, 20.1103 (2006).

A review of the record shows the appellant submitted a 
request to reopen his claim for entitlement to service 
connection for bilateral hearing loss in June 2004.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3,156 defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last prior denial of the claim is the October 2001 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence of record at the time of the RO's April 2003 
rating decision that denied the veteran's claim for service 
connection for bilateral hearing loss included his service 
medical records.  When examined for enlistment into service 
in September 1961, the veteran's hearing on the whispered 
voice test was reported as 15/15, in each ear and he was 
found qualified for active service.  Service medical records 
are not referable to complaints or diagnosis of, or treatment 
for, hearing loss.  When examined for discharge in January 
1966, the veteran's hearing on the whispered voice test was 
reported as 15/15, in each ear.  Service records indicate 
that the veteran had training in communications.  In a 
November 2002 signed statement, the veteran said that his 
work in service as a communications technician required his 
installation of equipment and listening to Morse code that 
caused his hearing loss.  Also of record in April 2003 were 
VA medical records, dated from December 2001 to November 
2002, none of which reveal evidence of bilateral hearing 
loss. 

Since the April 2003 rating decision, evidence pertinent to 
the claim includes VA medical records, dated from November 
2003 to June 2004, that reflect findings of bilateral high 
frequency hearing loss in November 2003.  At that time, the 
veteran gave a history of hearing loss since military 
service, when he said he performed intelligence work decoding 
Morse code.  Post service, the veteran said he worked 
repairing circuit boards for more than 30 years and denied 
any recreational noise exposure.  

The new evidence also includes an October 2004 signed 
statement from the veteran to the effect that in 1963, while 
stationed on Adak Island, in Alaska, he participated in 
expending old ammunition for a prolonged period of time 
without the benefit of ear protection.  Appended to that 
statement is a June 1963 airline coupon receipt for travel 
from Adak Island to Anchorage.  

This evidence, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the appellant's 
claim.  As the evidence added to the record is new and 
material, the criteria for reopening the claim are met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this extent the appeal is granted.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and maintains that he experienced hearing difficulty 
since his discharge from service in January 1966, when his 
hearing on the whispered voice test was reported as 15/15 in 
each ear.  In a June 2004 written statement, the veteran 
argued that "a finger [snapping] near each ear is not a test 
for hearing" and that "it does not cover the hearing range 
of [frequencies]." 

For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

As indicated above, the veteran's service medical records 
reflect no specific complaints, findings, or diagnosis of 
hearing loss in either ear.  However, the absence of in-
service evidence of hearing loss is not fatal to the claim, 
see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).   

The record reflects that, in a November 2002 written 
statement, the veteran contended that his work as a 
communications technician necessitated his listening to Morse 
code transmissions and, in October 2004, he said that in 
1963, while stationed on Adak Island in Alaska, he was 
involved in expending old ammunition for a prolonged period 
of time without benefit of ear protection.  

According to the November 2003 VA medical record, an 
audiologist found bilateral high frequency hearing loss. At 
that time, the veteran said that, after discharge, he 
repaired circuit boards for more than 30 years and denied a 
post service exposure to recreational noise

In the interest of due process and fairness, the Board 
determines that the veteran should be afforded a VA 
examination to obtain a medical opinion as to the etiology of 
any bilateral hearing loss found to be present.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  The 
veteran is hereby advised that failure report to the 
scheduled examination, shall result in denial of the reopened 
claim.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
afford the veteran another opportunity to present information 
and/or evidence pertinent to his claim for service connection 
for bilateral hearing loss.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards the five elements of a claim for 
service connection-specifically, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for right ear hearing loss.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim for service connection for 
bilateral hearing loss.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

The RO should ensure that its letter 
provides notice consistent with 
Dingess/Hartman (cited to above)-
specifically as regards disability rating 
and effective date.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose, and throat physician) at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry, and 
speech discrimination testing, for each 
ear) should be accomplished and all 
clinical findings should be reported in 
detail. 

With respect to the each ear, the 
physician should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)

With respect to each diagnosed hearing 
loss disability, the physician should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include claimed ammunition-`associated 
noise exposure without hearing protection 
and listening to Morse code transmission.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for bilateral hearing loss, on 
the merits.  If the veteran does not 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


